Order entered April 18, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00132-CV

                                 D. BRENT LEMON, Appellant

                                               V.

                                 DANIEL HAGOOD, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-03989-E

                                              ORDER
       Before the Court are the February 28, 2013 and April 5, 2013 motions of Vikki Ogden,

Official Court Reporter for the County Court at Law No. 5 of Dallas County, Texas, for an

extension of time to file the reporter’s record. We GRANT the motions. The reporter’s record

shall be filed on or before April 29, 2013.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE